Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment of Amendment
Acknowledgment is made of applicant's amendment, filed on 09/14/2021. The changes and remarks disclosed therein have been considered. Claims 1 and 17 have been amended. Therefore, claims 1-20 remain pending in the application.

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is Chang (US 20110316590 Al).
Chang discloses a driver supports differential and single-ended signaling modes. Complementary transistors with a common tail node are provided with complementary input signals in the differential mode. A current source coupled to the tail node maintains a relatively high tail impedance and a constant tail current in the differential mode.
Regarding independent claim 1 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including:  a selection mechanism coupled to the communication circuit and configured to select between operating the communication circuit and the first and second endpoints therein to communicate the first signal and the second signal (1) as independent signals for separate memory operations or (2) as a complementary set for a memory operation.
Regarding independent claim 17 (and the respective dependent claims), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: the communication circuit configured to communicate (1) a first signal between a first pair of connected endpoints and (2) a second signal between a second pair of connect endpoints across the first and second sets of endpoints in the memory array and the controller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/XIAOCHUN L CHEN/Examiner, Art Unit 2824